DETAILED ACTION
This Office Action is in response to Applicants Application filed on September 29, 2021.  Claims 1-16 have been canceled.  Applicants newly add claims 17-31.  Claims 17-31 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se.  There is no hardware structure in claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO “Update and evaluation of the Service Instance Set Solution 11” provided in the IDS (hereinafter “NTT DOCOMO) in view of Gupta et al (hereinafter, “Gupta”, U.S. Pub. No. 2021/0144206).
As per claims 17, 23 and 29, NTT DOCOMO discloses a method, system a network node for selection and reselection of a service instance in a network function (NF) instance based on data consistency, the method comprising: 
discovering, by a service consumer, two or more NF instances, wherein a first NF instance comprises a plurality of service instances for a service (Section 6.11.4, lines 9-12 discloses a consumer discovering service instance set), and wherein a second NF instance comprises at least one service instance for the service (Section 6.11.4, lines 9-12 discloses a consumer discovering service instance set in which the service instance set comprises a plurality of instances); 
transmitting, from the service consumer toward a selected first service instance of the plurality of service instances in the first NF instance, a service request (Section 6.11.2, figure 6.11.2-1, lines 1-8 discloses transmitting a service instance towards consumers); 
determining, at the service consumer, that a reselection of a further service instance is required (Section 6.11.2, lines 9-10 discloses the consumer reselecting different service instance within the same set between transactions); 
reselecting, at the service consumer, the further service instance as: 
a second service instance of the plurality of service instances for the service in the first NF instance, thus ensuring data consistency; or 
one of the at least one service instance for the service in the second NF instance, if the second consistency indicator matches the first consistency indicator, thus ensuring data consistency; or 
one of the at least one service instance for the service in the second NF instance, if the second consistency indicator is different from the first consistency indicator, thus not ensuring data consistency (Section 6.11.2, lines 9-10 discloses the consumer reselecting different service instance within the same set between transactions); and
 transmitting, from the service consumer toward the further service instance, a further service request (Fig. 6.11.2-1, Section 6.11.2, lines 1-8 discloses transmitting a service instance towards consumers). 
However, NTT DOCOMO does not explicitly disclose:
a first and second consistency indicator.
Gupta discloses a cross datacenter read-write consistency in a distributed cloud computing platform comprising:
a first and second consistency indicator (abstract and paragraphs 0039 and 0042).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify NTT DOCOMO by incorporating consistency indicators to provide consistency cross datacenter in a timely and efficiently manner.
As per claims 18 and 24, NTT DOCOMO discloses:
 wherein each NF instance is configured with a respective storage resource, wherein the plurality of service instances for the service in the first NF instance is configured with access to a first storage resource, and wherein the at least one service instance for the service in the second NF instance is configured with access to a second storage resource (fig. 6.11.2-1, Section 6.11.2, lines 1-9 discloses a storage resource for the service instance set).
As per claims 19 and 25, NTT DOCOMO discloses the invention substantially as claims discussed above.
NTT DOCOMO does not explicitly disclose:
wherein the second storage resource in the second NF instance is synchronously replicated with the first storage resource and the second consistency indicator is configured matching the first consistency indicator to indicate a strong data consistency.
Gupta discloses a cross datacenter read-write consistency in a distributed cloud computing platform comprising:
wherein the second storage resource in the second NF instance is synchronously replicated with the first storage resource and the second consistency indicator is configured matching the first consistency indicator to indicate a strong data consistency (paragraphs 0022 and 0024-0025).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify NTT DOCOMO by incorporating or implementing writing data synchronously replicated to a secondary datacenter in a timely and efficiently manner.
As per claims 20 and 26, NTT DOCOMO discloses the invention substantially as claims discussed above.
NTT DOCOMO does not explicitly disclose:
wherein the second storage resource in the second NF instance is asynchronously replicated with the first storage resource and the second consistency indicator is configured different than the first consistency indicator to indicate a weak data consistency.
Gupta discloses a cross datacenter read-write consistency in a distributed cloud computing platform comprising:
wherein the second storage resource in the second NF instance is asynchronously replicated with the first storage resource and the second consistency indicator is configured different than the first consistency indicator to indicate a weak data consistency (paragraphs 0022 and 0024).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify NTT DOCOMO by incorporating or implementing writing data asynchronously replicated to a secondary datacenter in a timely and efficiently manner.
As per claims 21, 27 and 30, NTT DOCOMO discloses:
wherein the first and second consistency indicators are based on locality information indicating where a service instance resides (Introduction section, lines 1-9).
As per claims 22, 28 and 31, NTT DOCOMO discloses:
wherein service instances with a same locality information are interchangeable at the service consumer with full data consistency (Introduction section, lines 1-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
December 16, 2022